DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Port (US 2009/0300526).
Regarding claim 1, Port discloses “(a) a substrate (paragraph 0018: canvas); (b) an artwork image printed on the substrate (paragraph 0021: user designed art);”…” and (e) a stretcher bar frame onto which the substrate is mounted (paragraph 0021: stretcher bars).”  
Regarding claim 9, Port discloses “generating a digital image”, “printing the digital image… on a substrate” and “mounting the substrate onto a stretch bar”. (See paragraphs 0018, 0021)
Regarding claim 19, Port discloses “generating a digital image”, “printing the display image on a substrate; and mounting the substrate on a stretch bar frame.” (See paragraph 0018, 0021)


Thus, the following limitations are not given patentable weight in that they are examples of artistic creativity of a specific composite image:
(Claim 1): image of artwork, image of frame, image of gap and image of shadows set forth in claim 1 as “ (c) a molding image printed on the substrate about the artwork image, a gap area defined between an inside edge of the molding image and an outside edge of the artwork image so as to appear as a floater frame; (d) a shadow image printed on the substrate in the gap area, the shadow image having an appearance of an actual shadow in a real floater frame that has been subject to the subject-sensitive ambient lighting;…”
(Claim 2): “an image of at least one molding joint printed on a corner of the substrate that includes an image of a shadow associated with a corresponding molding joint in the real floater frame.”  
(Claim 3): “an image of a lighting element printed on the substrate so as to appear as a real lighting element that has been mounted on a real floater frame.”

(Claim 5): “a reflection image printed on a portion of the substrate in the gap area, the reflection image having an appearance of an expected reflection from a real artwork corresponding to the artwork image onto the a real floater frame that has been subject to the subject-sensitive ambient lighting.”
(Claim 6): “wherein the reflection image includes colors that appear in a portion of the artwork image.”
(Claim 7): “at least one molding edge image having an appearance of a side edge of a real molding printed on at least one edge of the substrate so that when the substrate is mounted on the stretcher bar frame, a side of the display appears to have a side edge of the real molding.”
(Claim 8): “(a) a texture printed on at least a portion of the molding image; and (b) a glossy coating printed on at least a portion of the texture.”
(Claim 9): “a digital image of a molding assembled into a digital image of a floater frame; (b) generating a digital image of an artwork; (c) generating of a digital image of a shadow that would appear in an actual floater frame that has been subject to the subject-sensitive ambient lighting”
(Claim 12): “a digital image of at least one molding joint having a shadow associated with a corresponding molding joint in the real floater frame”
(Claim 13): “a digital image of a lighting element corresponding to a real lighting element mounted on a real floater frame;”

(Claim 15): “a digital metallic image on at least a portion of the image of the lighting element so that the metallic image appears in areas of expected metallic reflectance from the lighting element;”
(Claim 16): “a digital reflection image that has an appearance of an expected reflection from a real artwork corresponding on a real floater frame that has been subject to the subject-sensitive ambient lighting;”
(Claim 17): “a digital reflection image includes generating colors that appear in a portion of the artwork image.”
(Claim 18): “a digital image of at least one molding edge; and (b) printing the image of at least one molding edge onto the substrate so that a side of the display includes a portion having an appearance of a side edge of a real molding when the substrate is mounted on the stretcher bar frame.”
(Claim 19): an “image of a complex frame; (b) combining the digital image of the complex frame with a digital image of an artwork so as to generate a display image;”
(Claim 20): “printing a texture on at least a portion of the complex frame; and (b) printing a glossy coating on at least a portion of the texture.”

As noted above, the artistic creativity of a digital image this is a composite of an artwork, an image of a frame (i.e., floater frame), an image of a gap, an image of shadows, an image of lighting and reflections and an image of a lamp .

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Port (US 2009/0300526) in view of Obert (US 2016/0292908),
Regarding claims 10 and 11, Port discloses all the structure and or method steps set forth in the claims except (Claim 10):  wherein the step of generating of a digital image of a shadow comprises digitally photographing an actual artwork mounted in a floater frame and subject to the subject-sensitive ambient lighting” and (Claim 11): “wherein the step of generating of a digital image of a shadow comprises employing a graphics program with ray tracing capability to simulate an Attorney Docket No. D011.P001U213 Customer No. 25854actual artwork mounted in a floater frame and subject to the subject-sensitive ambient lighting.”  
However, Obert teaches updating a digital image with the addition of shadows utilizing a ray tracing computer graphics technique (See abstract and paragraph 0005).  Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Port such that the digital composite image is modified by a ray tracing graphics program wherein the image includes a photography of an actual artwork mounted .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang, et al. (US 2017/0330367) teaches a ray tracing graphics program that can produce shadow images.
Honeyman, et al. (US 2017/0273478) teaches a floater frame.
Greene (US 2017/0172325) teaches printing an image onto a substrate that give the appearance of a frame.
McLaughlin (US 9,358,830) teaches a canvas having a boarder that can be transformed into a frame.
Kasson (US 5,473,740) teaches printing a composite image of artwork and an image of a frame.
Paget (1,845,327) teaches a composite of a piece of artwork and an image of a frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
November 5, 2021